Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 3, 2019

                                       No. 04-19-00651-CV

                            IN THE INTEREST OF A.S., A CHILD


                   From the 285th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018PA01300
                           Honorable Richard Garcia, Judge Presiding


                                          ORDER
        In this accelerated appeal of the trial court’s order terminating Appellant’s parental rights
to the child, the reporter’s record was due on September 30, 2019. See TEX. R. APP. P. 35.1(b).
        On October 2, 2019, court reporter Delcine M. Benavides filed a notification of late
reporter’s record. She indicated her other duties preclude her from working on the record, and
she expects to file the record by October 21, 2019.
       The reporter’s motion for extension of time to file the reporter’s record is GRANTED IN
PART. The reporter’s record is due on October 10, 2019. See id. R. 35.3(c) (limiting an
extension in an accelerated appeal to ten days).
        The child’s “need for permanence is the paramount consideration for the child’s present
and future physical and emotional needs.” See Dupree v. Tex. Dep’t of Protective & Regulatory
Servs., 907 S.W.2d 81, 87 (Tex. App.—Dallas 1995, no writ). This court must render its
decision “with the least possible delay,” and any further delays in obtaining the reporter’s record
will hinder this court in its duty. See TEX. R. APP. P. 35.3(c); In re J.L., 163 S.W.3d 79, 82 (Tex.
2005) (quoting TEX. FAM. CODE ANN. § 263.405(a)).



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of October, 2019.
___________________________________
Luz Estrada,
Chief Deputy Clerk